          Case 4:17-cv-40089-TSH Document 89 Filed 03/14/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                                     )
TOXICS ACTION CENTER, INC. et al,                    )
                     Plaintiffs,                     )
                                                     )
                                                     )
v.                                                   )       CIVIL ACTION
                                                     )       No. 4:17-cv-40089
                                                     )
CASELLA WASTE SYSTEMS, INC.,                         )
SOUTHBRIDGE RECYCLING & DISPOSAL                     )
PARK, INC. and THE TOWN OF                           )
SOUTHBRIDGE                                          )
                       Defendants             )
______________________________________________)


     ORDER ON PLAINTIFFS’ MOTION FOR CERTIFICATION OF IMMEDIATE
      APPEAL UNDER FED. R. CIV. P. 54(b) OR, IN THE ALTERNATIVE, FOR
     CERTIFICATION OF INTERLOCUTORY APPEAL UNDER 28 U.S.C. §1292(b)
                              March 14, 2019

HILLMAN, DJ.


       This action is brought by two non-profit environmental organizations, Toxics Action

Center, Inc. (“Toxics Action”) and Environment America, Inc. d/b/a Environment Massachusetts

(“Environment Massachusetts”) (collectively, the “Group Plaintiffs”) and ninety-nine individuals

who reside or recently resided near the Landfill in Charlton (the “Individual Plaintiffs”).

Plaintiffs brought the action under the citizen suit provisions of two federal environmental

statutes, the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”), and

the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (“Clean Water Act,” or

“CWA”).

       Defendants Casella Waste Systems, Inc. and Southbridge Recycling and Disposal Park,

Inc. (“SRDP Defendants”) and the Town of Southbridge (“the Town”) (collectively, “the

                                                 1
          Case 4:17-cv-40089-TSH Document 89 Filed 03/14/19 Page 2 of 4



Defendants”) moved to dismiss claims alleged against them under the CWA (by Group Plaintiffs

only) and the RCRA (by Group Plaintiffs and Individual Plaintiffs) contending that this Court

lacks subject matter jurisdiction pursuant to Fed.R.Civ.P. 12(b)(1) to adjudicate the CWA (Count

1) and RCRA (Count 2) claims. Defendants also argued that the allegations fail to state a claim

upon which relief can be granted pursuant to Fed.R.Civ.P. 12(b)(6). The remaining claims,

Counts III through VI, involve state and common law claims of property damage, nuisance,

trespass and unjust enrichment.

       On September 30, 2018, I granted those motions. See Mem. Of Dec. and Order On Defs’

Casella Waste Systems and Southbrige Recycling and The Town of Southbridge’s Mot. To

Dismiss (Docket No. 73) (“Memorandum of Decision and Order”). On October 3, 2018, I

amended my Memorandum of Decision and Order to retain jurisdiction over Plaintiffs’ state law

claims (Docket 74). Plaintiff then moved for Entry of Judgment under Fed. R. Civ. P. 54(b), or in

the alternative, for Certification of Interlocutory Appeal under 28 U.S.C. § 1292(b) and for a stay

of proceedings (Docket 80).

       Fed.R.Civ.P. 54(b) permits the entry of judgment, and thus an appeal, on fewer than all

the claims in a multi-claim action. Yet Rule 54(b) notwithstanding, there is a long-settled and

prudential policy against the scattershot disposition of litigation. Spiegel v. Trustees of Tufts

College, 843 F.2d 38 (1st Cir. 1988), citing Pahlavi v. Palandjian, 744 F.2d 902, 903 (1st. Cir.

1984). In evaluating whether to enter a separate and final judgment, a court must first determine

that “the ruling underlying the proposed judgment is final.” Nystedt v. Nigro, 700 F.3d 25, 29 (1st

Cir. 2012). Next, “Rule 54(b) requires the trial court to make an express determination that there

is ‘no just reason for delay,’ based on the circumstances of the case. Id. at 30. In making such a

determination, courts examine “any interrelationship or overlap among the various legal and



                                                  2
          Case 4:17-cv-40089-TSH Document 89 Filed 03/14/19 Page 3 of 4



factual issues involved” and “any equities and efficiencies implicated by the requested piecemeal

review.” State Street Bank & Trust Co. v. Brockrim, Inc., 87 F.3d 1487, 1489 (1st Cir. 1996). The

First Circuit has stated that Rule 54(b) certification should be used sparingly. Nystedt, 700 F.3d

at 29. Assuming without deciding that the claims have the requisite finality to allow an appeal,

the analysis turns to the parties and the relationship between the claims. Notwithstanding a

separate appeal, the action remains pending in this Court for all parties. “It will be a rare case

where Rule 54(b) can appropriately be applied when the contestants on appeal remain,

simultaneously, contestants below.” Spiegel, 843 F.2d at 44. Furthermore, the factual

underpinnings of the claims are intertwined; Count II incorporates many of the factual averments

of the previous count, as do each of the successive four counts. Most of the counts also have

overlapping prayers for relief. Because the claims are closely related to a sufficient degree and

both parties would remain involved at both levels of litigation, I find there is “just reason for

delay” in entering judgment on Counts I and II.

       Plaintiff has also requested an interlocutory appeal pursuant to 28 U.S.C. § 1292(b).

Under § 1292(b), otherwise unappealable district court orders may be certified for interlocutory

appeal, subject to the court’s discretion, if (1) the order sought to be appealed “involves a

controlling question of law”; (2) “there is substantial ground for difference of opinion” regarding

that question of law; and (3) “an immediate appeal from the order may materially advance the

ultimate termination of the litigation.” The First Circuit has a long-held a general rule prohibiting

interlocutory appeals, particularly in motions to dismiss. See Caraballo-Seda v. Municipality of

Hormigueros, 395 F.3d 7, 8 (1st Cir. 2005). “We wish to point out that we would not normally

allow an appeal from a denial of a motion to dismiss, and, with the benefit of hindsight, we admit

our error in doing so in this case. We continue to adhere to the view that interlocutory



                                                  3
         Case 4:17-cv-40089-TSH Document 89 Filed 03/14/19 Page 4 of 4



certification under 28 U.S.C. § 1292(b) should be used sparingly and only in exceptional

circumstances […]. McGillicuddy v. Clements, 746 F.2d 76, 77 (1st Cir. 1984). Because this case

does not present exceptional circumstances, such an appeal will not be granted.

       For the foregoing reasons, the motion for entry of partial judgment is DENIED or for

certification of an interlocutory appeal is DENIED.



SO ORDERED.



                                                           /s/ Timothy S. Hillman
                                                           TIMOTHY S. HILLMAN
                                                           U.S. DISTRICT JUDGE




                                                4
